United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3227
                        ___________________________

                             United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                                  Antoine Williams,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa, Waterloo
                                 ____________

                              Submitted: June 2, 2014
                                Filed: June 5, 2014
                                  [Unpublished]
                                  ____________

Before BYE, COLLOTON, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      Antoine Williams appeals the sentence imposed by the district court1 after he
pleaded guilty to a drug-conspiracy offense. His counsel has moved to withdraw, and

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
appeal waiver in Williams’s plea agreement should not be enforced, and that the
district court erred in denying a downward-variance motion and recommending that
Williams’s sentence run consecutively to sentences imposed in his pending state
criminal cases. Williams has filed a pro se brief challenging his sentence and arguing
that his counsel was ineffective.

      We decline to consider Williams’s ineffective-assistance arguments on direct
appeal. See United States v. McAdory, 501 F.3d 868, 872-73 (8th Cir. 2007). As to
the remaining arguments asserted in this appeal, we enforce the appeal waiver. See
United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc). Finally,
having reviewed the record independently under Penson v. Ohio, 488 U.S. 75 (1988),
we find no non-frivolous issues outside the scope of the waiver.

      Accordingly, we decline to consider Williams’s ineffective-assistance
arguments on direct appeal, we dismiss this appeal based upon the appeal waiver in
Williams’s plea agreement, and we grant counsel leave to withdraw.
                      ______________________________




                                         -2-